Citation Nr: 1300891	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from July 1991 to July 1995. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the RO. 

In December 2011, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The appeal is being remanded the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

In December 2011, the Board remanded the Veteran's claim in order to schedule him for a VA examination.  While the Veteran was scheduled for an examination in January 2012, the record indicates that "multiple attempts to contact [the] Veteran" were unsuccessful and he failed to report for his scheduled examination. 

As noted in the December 2011 remand, the Veteran asserts that he suffers from an acquired psychiatric disability as a result of two specific incidents in service. 

Firstly, the Veteran asserts that, while serving in Somalia in September 1994, he was assaulted and saw dead bodies in the streets. Secondly, he reports being involved in a rollover accident in service that caused him stress. 

The RO attempted to verify the Veteran's first claim, but his unit was only found to have been stationed on a ship off the coast of Somalia. 

As to the Veteran's second event, the service treatment records showed that he was seen on June 21, 1993, with a complaint of neck pain for the past three days, due to a rollover accident while training. 

The Veteran was examined by VA in March 2009, when he was found to have depression and/or PTSD related to his reported service in Somalia. The Veteran's currently claimed event involving a vehicle accident in service was not considered as a possible stressor. 

Further, in a March 2009 addendum, the VA examiner stated that "prolonged physical conditions . . . [could] generate depression."  Currently, service connection is in effect for low back strain, bilateral patellar bursitis, bilateral pes planus, acne vulgaris, tinnitus, tension headaches, hypertension and bilateral hearing loss.  An opinion regarding the relationship, if any, between these service-connected disabilities and his diagnosed depression has not been obtained.

Based on this evidentiary posture, the Board finds that the issue of service connection for an acquired psychiatric disorder contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999).  

These questions concern the nature of the Veteran's acquired psychiatric disorder and whether such a disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by any or all of his service-connected disabilities. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012).

Finally, in the June 2011 Supplemental Statement of the Case, the AMC reported that it had reviewed the Veteran's treatment records from the VA Medical Center (VAMC) in Baltimore, Maryland dated from March 2010 to March 2011.  

While the claims folder contains a single November 2010 sleep study from the VAMC, the most recent ongoing treatment records from this facility contained in the claims folder are from July 2009.  

Accordingly, the Veteran's recent treatment records should be obtained and associated with his claims folder.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed acquired psychiatric disorder was caused or aggravated by a service-connected disability. 

2.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for the claimed innocently acquired psychiatric disorder since March 2009. 

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider, to include the Veteran's records from the Baltimore VAMC from March 2009 to the present.

3.  Then, the RO should have the Veteran scheduled for an appropriate VA examination to determine the nature, extent, and etiology of the claimed acquired psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified acquired psychiatric disability had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated (permanently worsened beyond normal progression) by any service-connected disability.  If the Veteran is found to have an acquired psychiatric disability that is aggravated by any service-connected disability, the examiner should quantify the approximate degree of aggravation.

4.  After completing all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


